884 F.2d 1390Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA Plaintiff-Appelleev.WILLIAM THOMAS JONES, a/k/a Thomas William, a/k/a David LeoCollins, a/k/a Billy Bones Defendant-Appellant
No. 87-7573.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Aug. 30, 1989.

Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
William Thomas Jones, Appellant Pro Se.  Barbara Slaymaker Sale (OFFICE OF THE UNITED STATES ATTORNEY) for Appellee.
PER CURIAM:


1
William Thomas Jones appeals the district court's dismissal of his motion brought pursuant to 28 U.S.C. Sec. 2255.  Having reviewed the record and the district court's opinion adopting the recommendation of the magistrate, we conclude that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jones, C/A No. 86-2522-N;  C/R No. 82-14-N (D.Md., Mar. 31, 1987).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.


2
AFFIRMED.



*
 We also conclude that the district court's instructions to the jury did not relieve the government of its burden of proving Jones' specific intent to participate in the bank robbery